Case 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 1of 39 Page ID #:18

EXHIBIT “2”
Case 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 2 of 39 Page ID #:19

Steven C. Vondran, Esq. os Business | Real Estate

AZ Lic. #: 025911 Intellectual Property | Software
CA Lic. #: 232377

steve@vondranlegal.com -Est. 2004-

 

THE LAW OFFICES OF STEVEN C. VONDRAN, P.C,

October 13, 2018

Gifts Delight, LLC

Attn: Mr. Igo Flomin and Mr. Joseph Flomin
611 S. Catalina St. Ste. 309

Los Angeles, CA 90005

VIA OVERNIGHT MAIL AND EMAIL: giftsdelightllc@gmail.com:
sales(@complianceassistance.us

Re: Unauthorized use of copyrighted photograph(s) / cease and desist / FRE 408 Confidential
Settlement Communication and infringement materials.

File#: 920

THIS IS A LEGAL DEMAND LETTER AND MAY AFFECT YOUR LEGAL RIGHTS. PLEASE
FORWARD TO THE PROPER PERSON OR DEPARTMENT FOR IMMEDIATE RESPONSE.

To Whom it May Concern,

Please be advised that our firm represents commercial photographer Elliot McGucken Fine Art
Photography (“EMFAP”). EMFAP is the owner of the copyrighted image(s) as set forth in the

attached Exhibit “A.” The pertinent copyright registrations made with the United States Copyright
Office are attached as Exhibit “B.”

We are writing this letter because copyright image(s) owned by my Client (Exhibit “A”) have
been found promoting your products and/or services with my client’s image(s). Perhaps they have
been downloaded from Google images or other similar websites where you or may have wrongfully
believed the images were royalty-free and free for use. This is not the case, and in this case, copying
and using my Client’s images (without a proper legal license) constitutes copyright infringement under
the United States copyright law even if, for example, it was done by a third party on your behalf, such

as by a webmaster. The photo(s) are on your company website which is why we are sending you this
letter.

Please be advised that my client has no record of any license being acquired by you or your
company. If we are in any way mistaken please provide written evidence of same within 7 business
days of the date of this letter so that we may review your claim of license. You can email any evidence
or proof to us at claims@vondranlegal.com.

 

Phoenix: 2415 E. Camelback Road, Suite 700, Phoenix, Arizona 85016 | Beverly Hills: 9701 Wilshire Blvd., Suite 1000, Beverly Hills CA 90212
Newport Beach: 620 Newport Ctr. Drive, Suite 1100, Newport Beach, CA 92660 | San Diego: 8880 Rio San Diego Drive, 8" Floor, San Diego, CA 92108
San Francisco. One Sansome Street, Suite 3500, San Francisco, CA 94104

www.VondranLegal.com Phone: (877) 276-5084 Fax: (888) 551-2252

 
Case 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 3 of 39 Page ID #:20

October 13, 2018
Page 2 of 4

In the event there is no valid legal license, reproducing and publicly displaying my client’s
image(s) on your website constitutes copyright infringement, whether or not it is deemed “willful” or
even “innocent” in nature. This is true whether there or not there may have been a copyright notice or
symbol on the photo.

My Client is a professional level photographer who values his work and does not appreciate
businesses (or even individuals/sole proprietors) using his work without his express written permission
and the failure to pay proper licensing fees naturally harms his commercial efforts and strips control
from the photographer. Moreover, preventing unauthorized use of images can be a very time-
consuming process having to continually try to identify and stop unauthorized uses.

Assuming your company does not have a proper license, we believe the unauthorized use and
reproduction of the works at issue (as set forth in Exhibit “A” and “B” respectively) constitute a
violation of The Copyright Act, Title 17 of the United States Code. As the violation occurred on what
appears to be a corporate (commercial) website we do not consider this to be a “fair use,” especially

since the entire photo(s) appear to have been reproduced in its entirety in order to benefit you
commercially.

Under the United States copyright laws, if we cannot amicably resolve this situation, and if we
are forced to go to court, my client will be seeking the maximum monetary penalties possible, which
may include statutory damages under 17 U.S.C. §504 (which authorizes up to $150,000 for willful
(intentional) infringement or up to $30,000 for unintentional infringement). This means, even if you
posted the photos not knowing it was copyrighted this is still infringement. Courts may also award
attorney fees to a prevailing party in a copyright litigation case. In addition, if required, we may be
forced to seck an injunction to stop the infringing conduct. At this time, we respectfully request that
you immediately cease and desist using this image.

In addition, we are currently investigating whether or not your unauthorized use has violated a
separate copyright DMCA provision [/7 U.S.C. $1202] which prohibits altering or removing copyright
management information (“CMI”) such as re-posting the photo(s) at issue without the copyright
symbol, authors name, photo title or other information that the photographer may have provided. This
is a separate violation that can trigger penalties of (a minimum) of $2,500.

In short, we consider any unlicensed activity to be a willful violation of copyright law as it is
clear to most people that you cannot utilize professional photography for business uses without
properly obtaining rights to use the image. In fact most business owners are aware that there are many
stock photography websites that license photos (for a fee), and ignorance of the law and/or failure to
obtain the proper rights is not a valid defense.

You should also note that while corporate officers may normally be protected by a “corporate
veil” in copyright infringement cases federal case law has held that it is possible to hold officers and
directors of the corporation personally liable. While we believe my Client has the present right to file
a civil lawsuit for damages, we are also willing to try to resolve this amicably, and out of court, if we
Case 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 4 of 39 Page ID #:21

October 13, 2018
Page 3 of 4

can get this matter resolved quickly and without expending an undue amount of time, This naturally
would save everyone the stress and costs of litigating this issue in court.

CONFIDENTIAL SETTLEMENT OFFER — FRE 408

If you are interested in resolving this matter, my Client has authorized me to settle and close
this case on the following terms and conditions.

1. Immediately takedown the infringing photos at issue from your website within 7 business
days of receipt of this letter and confirm at the email below that you have done so.

 

2. Pay the settlement fee of $50,000.00 within 7 business days of the date of this letter, This
amount would cover past infringing uses and copyright enforcement and infringement fees.

3. Sign and return the conditional copyright release license form (See Exhibit “D”) within 7
business days and return it by facsimile to (888) 551-2252 or email to
claims@vondranlegal.com .

PAYMENT INFORMATION. You can send in payment be either filling out the enclosed credit card
authorization (See Exhibit “C”) or email us if you wish to pay by check or money order. The details
are set forth in the attached settlement agreement should you wish to resolve this issue.

You should also note that if your use of my Client’s photo was used in connection with your
advertising, you may have an insurance policy that covers our claim. In that event, it might make
sense to check with your insurance agent or have your agent or attorney contact us at the email address
above. If you do not have an attorney, you may wish to consult with, or hire one.

If we do not receive a response from you or receive the signed agreement and payment
within 30 days of the date of this letter, we will assume you have no intention of resolving this

amicably out of court, and have no valid license, and in that event we reserve all rights to elevate
this matter to a court of law.

You should also realize that failure to respond to a federal court lawsuit can result in a default
judgement being entered, whereby the court may set the amount of damages within the parameters

noted above, and a future a wage garnishment, property lien, levy, or other collection effort could be
pursued, All legal rights are hereby reserved.

P>>>

>>>>

 
Case 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 5 of 39 Page ID #:22

October 13, 2018
Page 4 of 4

If you would like to contact us we can be reached at claims@vondranlegal.com.. Thank you
for your anticipated cooperation on settling this case on exceedingly favorable terms.

Very truly yours,

Steven C. Vondran, Esq.

Enel: Exhibits A-D / Power of Attormey/Potential Penalties
and Damages in Copyright Infringement Cases
Case 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 6 of 39 Page ID #:23

EXHIBIT “A”
10/13/2018
A Amazon com: Gifts Delightlar x

(©) Deliver to
Los Angeles 90025 betsy aii

 

AmazonHome  ShopbyReom Scout | Sty'e Explorer

Hame & Kitchen + Wall Art + Posters & Prints

 

Roll over image to zoomin

Sponsored products related to this item

+

€ > Co @ httpsy/wav.amazon.com/Giits-Delight-Laminated-29¥24 -Poster/dp/O07FKOPHKX,

EN epost nit]

Caer etv es pe

Home Décor Furniture ~~ Kitchen & Dining

SCOUT | Find your just right — expiorenow>

Gifts Delight Laminated
39x24 Poster: Bikini
Model - Beautiful

European Women
by Gifts Delight
Be the first to review this item

Price: 419.99 + £4.00 shipping

Laminated durable tear resistant
39x24 HD Poster, Bold & vivid colors.
Printed on high quality 24lb phota
gloss paper, Heat sealed Lamination
for years of protection,

Ships same day ilis purchased
(weekdays)

» 100% Satisfaction quaranteed or full
money back refund

Poster Tags: Bikini Model Beautiful
European V/omen

New (1) from $19.99 + $4.00 shipping

SCOUT | Style explorer

 

hitps://outlook.office365.com/owa/?realm=vondranlegal.com&exsvurl=1 &ll-cc=1033&modurl=0

Case 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 7 of 39 Page ID #:24

Mail - Claims@vondranlegal.com

- o x

vr fi an g eM > :

R = SEE SOMETHING NEW, EVERY DAY. Be a) NG jal
Tee

Shop the Halloween Store

i)

Orders Try Prime ~ ‘ear

Bed&Bath Garden & Outdoor HE.

Share fiw @

$19.99

* $4.00 shipping

Get it as soon as Monday, Oct. 15
when you choose Two-Day
Shipping at checkoul.

In stock,
Ships from and sold by Gilts
Delight.

Qy: 1 F

$19.99 « $4.00 shipping
Add to Cart

 

Teron 1-Click aidering for this browier
© Deliver to Los Angeles 90025

Add to List

Have one to seli? | Sclkon Amazon |

Page 1 of 59

r

2/35
Case 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 8 of 39 Page ID #:25

10/13/2018

G matibu sea cave-Gooo’ x |

| (OQ) Free Emad Addresses: x

8 Amazoncom: Gifts Del x

Mail - Claims@vondranlegal.com

€7 Ga https//www.amazon.com/Gifts-Delight-Laminated-24¥26-Poster/dp/BOTERTEV 13

_ Ampzon Associates Get Unt:

t -

W = SEE SOMETHING NEW, EVERY DAY. B@ (a) [ats

amazon

—— prime

im Sit f Text Image Text#lmage > Custom

© Le ira Co Bra
Los Angeles 90024

 

Departments ~ ahi)

AmazonHome = Shopby Room  Stout{ Style Explorer — Shop by Sia Home Désor = Fumiture~—siKitchen & Dining

lative Stopping Acs pilca) ds _ |
ee as Share: f iy? Tried the new Card format... Earnings Help 4G |i
‘ H

ay] Heals, moguc

@ + Account & Lists

(Q) Omit-Datta-Bear-Golde x |

vr 1] aS v Mi ® i

The Man inthe High Castle New season

it

See seer Wh

Ged & Balh Garden & Outdoor Hen

THE MAN MHIGH CASTLE ff). Season 3 | Watch now

Hamme & Kitchen + Wall Art + Posters & Prints

a a «

   
   
 

 

Wii amazon Com/iparkyrefsnay_upnav_ merged Tt l_Detar rae

S 43537985.717431..j99 ~ BL omitdatta-eear-..paf

Gifts Delight Laminated
24x26 Poster: Beautiful
Swimsuit Bikini Model
Goddess Beautiful
Swimsuit Bikini Model
Goddess

by Gifts Delight
Be the first to review this item

Price: $17.99 + $4 shipping

Your cost could be $7.99. Eligible
customers get a $10 bonus when
reloading $100.

Note: Not eligible for Amazon Prime.

Laminated durable tear resistant
24x26 HD Poster, Bold & vivid colors.
Printed on high quality 24lb photo
gloss paper. Heat sealed Lamination
for years of protection.

Ships samé day itis purchased
(weekdays)

100% Satisfaction guaranteed or full
money back refund

Poster Tags: Beautiful Swimsuit Bikini

@  43411613_717430,..jpqg*

https//outlook.office365.com/owa/?realm=vondranlegal.com&exsvurl=1 &ll-cc=1033&modurl=0

Shae M] Fi w @

$17.99

+ 24 shipping

Get it Monday, Oct. 22 Choose
Standard Shipping at checkout.

In stock,

Usually ships within 2 lo 3 days.
Ships from and sold by Gifts
Delight.

aly: 1 °F

$17.99 + $4.00 shipping

Add to Cart

      

Turn an 1-Click ordering lor this browser

© detiver to Elliot -
Los Angeles 90024

| Showall = x

 

5/35
Case 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 9 of 39 Page ID #:26

10/13/2018

Mail - Claims@vondranlegal.com

 

G mahbu sea cave

¢>¢

Amazon eveclales

x | i Free Email Adds.

Get Unk

Text knage: Text#lmage + Custom

a 5 SEE SOMETHING NEW, EVERY DAY.

Home & Kitchen ©

©) tte em ee! Tt

PSP Uf Ceat: | | be) Tastee gC ET

x | @ Amszoncom:Gi xX @ AmszencomG xX

a https www.amazon.com Gifts-Delight-Laminated-Poste

Native Shopping Ads (New!

¢

    

mvimsuilfdp/BO7 FR] 7NNE a

ec f§ WW

¥

 Omit-Datta-Bes x | +

Tried the new Card format...

yr a vr @s C3) i
Help tt B

Eamings

we A & fa

Q The Man in the High Castle New season

it] P= oie
Cee Cores 1g

i
+ Orders Prime ~ en

 

Amazon Home = Shop by Reom Scout | Style Evclorer

Shop by St

Home Décor = Furnture

Kitchen & Dining

Bed & Bath Garden & Outdear = Hon

THE MAN HIGH CASTLE fd Season 3 | Watch now

Home & Kitchen + Woll Art» Posters & Prints

 

Roll over image ta zoonyin

ij

‘=| Omit-Datta-Bear-..pdf >

STZ Lujpo

(eu
ta
ia
ow
“I
‘3
a

Gifts Delight Laminated
38x24 Poster Tall, Pretty
Model Nikon D800E
Photos Pretty Blond
Swimsuit Bikini Model
45SURF

by Gifts Delight

Be the first to review this item

Price: $19.99 + $4 shipping

Your cost could be $9.99. Eligible
customers get a $10 bonus when
reloading $100,

Note: Not eligible for Amazon Prime.

Laminated durable tear resistant
38x24 HD Poster, Bold & vivid colors.
Printed on high quality 241b photo
gloss paper, Heat sealed Lamination
for years of protection.

Ships same day itis purchased
(weekdays)

100% Satisfaction guaranteed or full
money back refund

Poster Tags: All sizes Tall, Pretty

@  43411613.717430...jpo >

https://outlook.office365,.com/owa/7realm=vondranlegal.com&exsvurl=1 &ll-cc=1033&modurl=0

Share

fiv ®
$19.99
+ $4 shipping

Get it Monday, Oct. 22 Choose
Standard Shipping at checkout.

In stock.

Usually ships within 2 to 3 days.
Ships from and sold by Gifts
Delight.

ay: 1 oF

$19.99 + $4.00 chipping

|
“Add to con

   

‘g 7}
Bo Buy Now i

Turn on 1-Click ordering lor this browser

© deliver to Elliot -
Los Angeles 90024

x

Shove all

7/35
Case 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 10 of 39 Page ID #:27

10/13/2018 Mail - Claims@vondranlegal.com
~ o x
G malouses x | GB) Freetmsts x | @ Amazones x |B Amazones &  @ Amazoncs x  P} Omit-Datte x | + -
© 2 &  @ httes//wawamazon.com/Gilts-Delght-Lamineted-24.35-Poster rfdp/BOTFKOXS11/ vy 6 fl rv oo
i Amazon Assodates "Get Link: - Native Shopping Ads (New . ‘ : fe
Text Image Text+image + Custom — f v Hedtenncd aera; SR -ED it ji

Q —| SEE SOMETHING NEW, EVERY DAY. wel ha a4 [ate
CIEL: UIE NaI Ness CN eS ED

© Deliver to Fitot att Helo, megucken@j BNI
Heres (CEILI | es Tn Cla) Se tty easy TE (Heat e- MMe Cpe mene CCS Trt (Yes =

 

Amazon Home Shop by Reom Scoul | Style Explorer Shop by Style Home Décor Furniture Kitchen & Dining Bed & Bath Garden & Outdoor

   

    

 

Hen
Heated bedding for Fall QD sioovor-
Home & Kitchen + Wall Act + Posters & Prints
| d | Gifts Delight Laminated she 4 Hw @
{ 24x35 Poster: Bikini oe
Model Sony A7 R RAW em -
+ ppir

Photos Pretty Redhead Get it Monday, Oct, 22 Choose
Bikini Swimsuit Model Standard Shipping at checkout.
Goddess Carl Zeiss Sony tw SEK,
by Gifts Delight: Usually ships within 2 to 3 days.
Be the first to review this item Ships from and sold by Gifts

: Delight.
Price: $19.99 + $4 shipping ,
Your cost could be $9.99. Eligible Qty 4 7
customers get a $10 bonus when
reloading $100,

$19. 2 + $4.00 shipping
Note: Not eligibte for Amazon Prime. ee
1

« Laminated durable tear resistant | aici “Addto Cat

24x35 HO Poster, Bold & vivid colors. |
« Printed on high quality 241b phato Oo Buy Now ge NOW ee 5, |

Roll over image to zoom in Gloss paper. Heat sealed Lamination

for years of protection. a
+ Ships same day itis purchased Term on 1-Click ordering for this browser

(weekdays)
* 100% Satisfaction guaranteed or full © Deliver to Elliot -

» money back refund Los Angeles 90024
* Poster Tags: Bikini Model All sizes ¥
azon com/spart/refenay_upeay_merged_Ti_Detail -
@ 435379557 17431..jpq  * El Gmit-patte-Bear-..pdf > BS 43411613.717430..jpg9 4 _ Show all te

https/outlook.office365.com/owa/?realm=vondranlegal.com&exsvurl=1 &ll-cc=1033&modurl=0 9/35
Case 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 110f 39 Page ID #:28

10/13/2018 Mail - Claims@vondranlegal.com
. = QO x
G methu & (Q) freeEn x B Amaro X @ Amazar x @ Amazon xX | Tiw-% & | DY Omit-D: x +
© > Cf httpsy/ww.amazon.com/Gitts-Delight-Laminated-36724-Poster/dp/BOTEKHEX IV) ve for i Gi
Amazon Associates Get Link: 7 Harve Shopping Ads (fer) : |

Text Image Text+Image ¢ Custom ’ « f ee Tried the new Card format... Eamings Help tt

Q g SEE SOMETHING NEW, EVERY DAY. Be a) ay [i

    

(©) Ute ed het | tr Helo, mcguckeng),
Los Angeles 90024 Departments ~ eeorlin @~ <Account&Lists~ Orders Prime ~

AmazonHome  SnopbyReom = Scout| Style Exclorer == Shop hy Style ~~ Home Décor Fumitue Kichen&Oining Bed &Balh Garden& Ouidoor Hon

gS Eagles vs. Giants | Watch Thursday 10/11 8:20PM/ET

Home & Kitchen > Walt Act > Posters & Prints

Gifts Delight Laminated cae 4 i  @
36x24 Poster: Pretty
Swimsuit Bikini Model
Goddess Pretty Swimsuit

$19.99
+ $4 shipping
Get it Monday, Oct. 22 Choose

Bikini Model Goddess Standard Shipping at checkout.
by Gifts Delight
Be the first to raview this item In stock,
Usually ships within 2 ta 3 days.
Price: $19.99 +44 shipping Ships from and sold by Gifts
Delight.

Your cost could be $9.99. Eligible
customers get a $10 bonus when

tye 1 oY
reloading $100. Quy

Note: Not eligible for Amazon Prime.

$19.99 + 34.00 shipping

 

Laminated durable tear resistant

 

 

 

36x24 HO Poster. Bold & vivid colors, Acd to Cart |
* Printed on high quality 24tb photo 3 a ree
gloss paper, Heat seated Lamination @ Buy Now |
Roll over image to zoom in for years of protection. ——————— o
+ Ships same day itis purchased
(weekdays) Turn on 1-Click aideting for this browser
* 100% Satisfaction guaranteed or full
money back refund
ete s: Pe i Swimsuit Bikini © detiver to ttiot
a Bethy oi " Los Angeles 90024
Model Goddess. ¥
t = f »
S_ 43537955_747431.jp0 “1 Omit-Datta-2ear-...pdf > S 43411613_717420..jp0 + j Showall | %

https://outlook. office365.com/owa/?realm=vondranlegal.com&exsvurl=1 &ll-cc=1033&modurl=0 11/35
Case 2:20-cv-04720-ODW-PLA Document1-2 Filed 05/27/20 Page 12 of 39 Page ID #:29

10/13/2018

G mir xX (i) Freee x

© 2 ¢

‘ Amazon praclates

 

CUE

a yeliits

©) fe Mie mon te
Los Angeles 90024

Amazon Home

Home & kitchen + Wall Act » Posters &

Getlrk
Text

Amar &X

Image

Shop by Room

bere Tu ie

@ Ama:

TextHimage + +

Scout | Style Exolorer

roll over image to zoom in

akfrefenay

 

M 43537955_717431..ip0

Lupra

a

 

Omit-Datta-Bear-.

x

Hathes Shopping A Ads [hes
Custom ¥

Lest MET A

Shop by Sty'a

pat

 

“A

Ama: xX

Mail - Glaiens@ vonsinantagel. com

ai amaz x | OB 7iw

B https://Awav.amazon.com/Gifts-Delight-Laminated-24125-Paste t/dp/BO7FKQ3FAP/

swe f§

Rg g SEE SOMETHING NEW, EVERY DAY. we le Ty

Hone Désor = Furniture

Gifts Delight Laminated
24x25 Poster: Bikini
Model Sony A7R RAW
Photos of Tall, Thin
Pretty Blond Bikini
Swimsuit Model Goddess
by Gifts Delight

Be the first to review this item

Price: $17.99 + 4 shipping

Your cost could be $7.99. Eligible
customers get a $10 bonus when
reloading $100,

Note: Not eligible for Amazon Prime.

Laminated durable tear resistant
24x25 HD Poster. Bold & vivid colors.
Printed on high quality 241b photo
gloss paper. Heat sealed Lamination
for years of protection.
Ships same day it is purchased
(weekdays)

00% Satisfaction quaranteed or full
money back refund
Poster Tags: Bikini Model All sizes

SB 43411613.717430..ip9 +

hitps://outlook.office365.com/owa/?realm=vondranlegal.com&exsvurl=1 &ll-cc=1033&modurl=0

x | G Omit x | +

Tried the new Card Format...

Kitchen & Dining

~ @ Up to 20% off AmazonBasics. sss:

Prats

* Gow

| ®
Help 87 lf

Earnings

   

The Man in the High Castle New season [x

it}
dat vee Weer

Orders

Bed & Bath Garden & Outdoor Hen

Share fiw @

$17.99

+ $4 shipping

Get it Monday, Oct. 22 Chooze
Standard Shipping al checkout.

In stock.
Usually ships within 2 ta 3 days.

Ships fram and sold by Gifts
Delight.

Ql: 1 7

$17.99 * $4.00 shipping

      

"nad to Cart

Tura on 1-Click ordering lor this browser

© deliver to Elliot -
Los Angeles 90024

Le

Show all | x

13/35
ase 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 13 0f 39 Page ID #:30

10/13): Mail - Clalnragavondraniegal. com
G ma x | G@) Fre: x | @ am x!) @ Am: x @ am x @ am * | @ An x | iw! Bom x | > - G
€ > 4 a https//wvav.amazon.con/dp/BO7FK7055L/ wr fal ae of pe 3)
: zeae janis Get Link: : - : Nate re Shopping Ads (N ea} :
‘ Text Image Textéimage : Gastom : « f et Tried the new Card format... Earnings Help o |

RQ = SEE SOMETHING NEW, EVERY DAY, BG) lax ay a

    

©) Wie ts AS)
Los Angeles 90024 LS LULL aaa st ntti

0
Rel: [-) a Pad atti tis Mie

Cary

Amazon Home Shop by Room Scout | Style Explorer Shop by Style Home Décor Furniture Kitchen & Dining Bed & Bath Gardan & Outdoor = Hon

Ci. Stream Prime Originals — Primevideo vance:

1AeH

Home & Kitehen » Wall Art ' Posters & Prints

Gifts Delight Laminated ste) Hw @
27x24 Poster: Bikini
‘ $17.99
Model - Fluidr Pretty se
laa . . + $4 shipping
Bikini swimsuit Model Get it Monday, Oct. 22 Choose
Goddess by A5SURF Standard Shipping at checkout.
Heros Odyssey in staedl,
Mythology Landscapes Usually ships within 2 to 3 days.
Godde Ships fram and sold by Gifts
by Gifts Detight Deligt:
Be the first to review this item
Qty: 1 7
Price: $17.99 + $4 chipping
Your cost could be $7.99. Eligible $17.99 + $2.00 shipping

customers get a $10 bonus when
reloading $100,

 

Note: Not eligible for Amazon Prime.

 

Roll over image to zoom in * Laminated durable tear resistant
27x24 HD Poster. Bold & vivid colors.
+ Printed on high quality 241b photo Tun on 1-Click ordering for this broveses
gloss paper. Heat sealed Lamination
for years of protection.
* Ships same day itis purchased
(weekdays)

© Deliver to Eltiot -
Los Angeles 90024

,
a 43537955_717431 jpg * sy Orit-Dalls-Bear-...pdf & 43411613_717430..jpg * | Show all | x

https://outlook.office365.com/owa/?realm=vondranlegal.com&exsvurl=1 &ll-cc=1033&modurl=0 15/36
Case 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 14 0f 39 Page ID #:31

EXHIBIT “B”
Case 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 15 of 39 Page ID #:32

Mail - Claims@vondranlegal.com

10/13/2018

 

2012-1-7-Beautiful-Swimsuit-Bikini-Model-Goddess-66563471 57-m.jpg
VA0002089208 / 2018-02-20

https://outlook.office365.com/owa/?realm=vondranlegal.com&exsvurl=1 &ll-cc=1033&modurl=0 22/35
Case 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 16 of 39 Page ID #:33
10/13/2018 Mail - Claims@vondranlegal.com

 

(}) WebVoyage Record View 1 x + ~ a *

C  @ https//cocatalog.loc.gov/cagi-bin/Pwebrecon.cgi?y | =58ti= 1,58Search_Arg=Mc.. MM 2 » | @&

Copyright

MERC dey opi yited at

Help | Search | History | Titles | Start Over

Public Catalog

Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = McGucken Elliot

Search Results: Displaving 3 of 59 entries

   

    

2012 Group Registration Photos, Dr. Elliet McGucken 45SURF Hero's Odyssev...

Type of Work: Visual Material
Registration Number / Date: VA0002089208 / 2018-02-20
Application Title: 2012 Group Registration Photos, Dr. Elliot McGucken 45SURF Hero's Odyssey Mythology Fine Art
Photography, published January 4th, 2012 to December 31st, 2012, Approximately 12,532 Photos.
Title: 2012 Group Registration Photos, Dr. Elliot McGucken 45SURF Hero's Odyssey Mythology Fine Ant
Photography, published January 4th, 2012 to December 31st, 201?, Approximately 12,532 Photos.
Description: Electronic file (eService)
Copyright Claimant: Elliot McGucken, Address: 817 Levering Ave., Apt. 14, Los Angeles, CA, 90024, United States.
Date of Creation: 2012
Date of Publication: 2012-01-04
Nation of First Publication: United States
Authorship on Application: 45SURF Hero's Odyssey Mythology, pseud, of Elliot McGucken (author of pseudonymous work);
Domicile: United States; Citizenship: United States. Authorship: photograph.
Rights and Permissions: Elliot McGucken, 817 Levering Ave., Apt 14, Los Angeles, CA, 90024, United States, (310) 806-3647,
(310) 806-3647, goldennumberratio@ gmail.com
Names: McGucken, Elliot
S5SURF Hero's Odyssey Mythology, pseud,

~ Save, Print and Email (Help Page) ; Pe

Select Download Format! Full Record _¥ || Format for PrinSave |

 

 

 

 

 

 

 

 

Enter your email address:} ; ~— || Emait |

httpe//wvow.copyright.qoy . i se ital Sees ‘igs

IMAGE #2.
VA0002089208 / 2018-02-20

https://outlook.office365.com/owa/?realm=vondranlegal.com&exsvurl=1 &ll-cc=1033&modurl=0 23/35
Case 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 17 of 39 Page ID #:34
10/13/2018 Mail - Claims@vondranlegal.com

   
      

' ae - i SRR Rev RS Ds if AW aN
2012-8-21-Beautiful-Swimsuit-Bikini-Model-Goddess-7831855428-m.it
VA0002089208 / 2018-02-20 ne

    

hitps://outlook.office365.com/owa/?realm=vondranlegal.com&exsvun=1&ll-cc=1033&modurl=0 24/35
Case 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 18 of 39 Page ID #:35
10/13/2018 Mail - Claims@vondranlegal.com

 

~ oO x
[) WebVayage Record View 1 x +
CG a huips//cocatalog.loc.gov/cai-bin/Pwebrecon.cgi?y] =S&ti= 1.5&Search Arg=Mc..  ¥¥ GW Woe ®
@opyright
United States Copyright Office

Help | Search | History | Titles | StartOvor

Public Catalog

Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = McGucken Elliot

Search Results: Displaying 5 of 59 entries
lq previous next >

 

2012 Group Registration Photos, Dr. Elliot McGucken 4S5SURF Hero's Odyssey...

Type of Work: Visual Material
Registration Number / Date: VA0002089208 / 2018-02-20
Application Title: 2012 Group Registration Photos, Dr. Elliot McGucken 4SSURF Hero’s Odyssey Mythology Fine Art
Photography, published January 4th, 2012 to December 31st, 2012, Approximately 12,532 Photos.
Title: 2012 Group Registration Photos, Dr. Elliot McGucken 4SSURF Hero’s Odyssey Mythology Fine Art
Photography, published January 4th, 2012 to December 31st, 2012, Approximately 12,532 Photos.
Description: Electronic file (eService)
Copyright Claimant: Elliot MceGucken. Address: $17 Levering Ave., Apt. 14, Los Angeles, CA, 90024, United States.
Date of Creation: 2012
Date of Publication: 2012-01-04
Nation of First Publication: United States
Authorship on Application: 45SURF Hero's Odyssey Mythology, pseud. of Elliot McGueken (author of pseudonymous work);
Domicile: United States; Citizenship: United States. Authorship: photograph.
Rights and Permissions: Elliot McGucken, $17 Levering Ave., Apt. 14, Los Angeles, CA, 90024, United States, (310) 806-3647,
(310) 806-3647, goldennumberratio@ gmail.com
Names: McGucken, Elliot
45SURF Hero's Odvssev Mythology, pseud,

as a : Save, Print and Email (Help Page)

{Select Download Format Full Record —¥ || Format for PrinvSave |
——— SS

 

 

 

 

 

 

 

 

[Enter your email address: | —_ || Email |

 

opyrgntgoyv - —_—_—__—_____- —— : ene - Se Soe ¥

IMAGE #3.
VA0002089198 / 2018-02-19

https://outlook.office365.com/owa/?realm=vondranlegal.com&exsvurl=1 &ll-cc=1033&modurl=0 25/35
Case 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 19 of 39 Page ID #:36

 

10/13/2018 Mail - Claims@vondranlegal.com

[} WebVoyage Record View 1 x + = “1 in

CB hitips://cocatalogloc.gov/egi-bin/Pwebrecon.cgi?vt.. Q oo ee ® i
- :

G@opyright |
(Cae oe See | ;

Help Search | History | Titles Tramen ile

Public Catalog

Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = McGucken Elliot
Search Results: Displaying 6 of 59 entries

<| previous

 

 

 

 

 

 

next >

~ Labeled View

       

2013 Group Registration Photos, Dr, Elliot McGucken 45SURF Hero's Odyssey...

Type of Work: Visual Material
Registration Number / Date: (277 7 yaaa
Application Title: 2013 Group Registration Photos, Dr. Elliot MeGucken 45SURF Hero's Odyssey

Mythology Fine Art Photography, published January Ist, 2013 to December 3 1st,
2013, Approximately 20,554 Photos .

Title: 2013 Group Registration Photos, Dr. Elliot McGucken 45SURF Hero's Odyssey
Mythology Fine Art Photography, published January Ist, 2013 to December 3 Ist,
2013, Approximately 20.554 Photos .

Description: Electronic file (eService)

Copyright Claimant: Elliot McGucken. Address; 817 Levering Ave., Apt. 14, Los Angeles, CA, 90024,
United States.

Date of Creation: 2013
Date of Publication: 2013-01-01
Nation of First Publication: United States

Authorship on Application: 45SURF Hero’s Odyssey Mythology, pseud. of Elliot McGucken (author of
pseudonymous work); Domicile: United States; Citizenship: United States.
Authorship: photograph.

Rights and Permissions: Elliot McGucken, 817 Levering Ave., Apt. 14, Los Angeles, CA, 90024, United
States, (310) 806-3647, (310) 806-3647, goldennumberratio@gmail.com

Names: McGucken, Elliot
45SURF Hero’s Odyssey Mythology, pseud.

<q previous next [>

_____—_sSave, Print and Email (Help Page) aI
Select Download Format |Full Record _¥ || Format for PrinSave | | -

     

 

 

 

 

 

——

 

 

 

 

 

 

IMAGE #4.
VA0002089200 / 2018-02-19

https://outlook.office365.com/owa/?realm=vondranlegal.com&exsvurl=1 &ll-cc=1033&modurl=0 27/35
Case 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 20 of 39 Page ID #:37
lenenents Mail - Claims@vondranlegal.com

 

aI 3-12-31-Tall-Pretty-M odel-Nikon-D800E-Photos-Pretty-Blond-Swimsuit-Bikini-11 666551986-
m.jpg
VA0002089198 / 2018-02-19

 

hitps://outlook. office365.com/owa/?realm=vondranlegal.com&exsvurl=1&ll-cc=1033&modurl=0 26/35

 
10/13/

 

— | a
| a rsh
2014-10-9-Sony-A7-R-RAW-Photos-Pretty-Redhead-Bikini-Swimsuit-Model-15306303649-m.jpg

VA0002089200 / 2018-02-19

https://oullook. office365. com/owa/?realm=vondranlegal.com&exsvurl=1&ll-cc=1033&modurl=0

ase 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 21 0f 39 Page ID #:38

Mail - Claims@vondranlegal.com

28/35
ase 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 22 of 39 Page ID #:39
10/13/2018 Mail - Claims@vondranlegal.com

(} WebVoyage Record View 1 x + e A a

CG ih https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?vl=7&ti... -¥¥ (| aa et it @®

Copyright

United Stales Copyright Office

  

eae h | History | Titles | StartOvor

Public Catalog

Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = McGucken Elliot
Search Results: Displaying 7 of 39 entries

 

 

2014 Group Registration Photos, Dr, Elliot McGucken 45SURF Hero's Odyssey...

Type of Work: Visual Material
Registration Number / Date: VA0002089200 / 2018-02-19
Application Title: 2014 Group Registration Photos, Dr. Elliot McGucken 45SURE Hero's Odyssey
Mythology Fine Art Photography, published January Ist, 2014 to December 31st,
2014, Approximately 43.601 Photos.

Title: 2014 Group Registration Photos, Dr. Elliot McGucken 45SURF Hero's Odyssey
Mythology Fine Art Photography, published January 1st, 2014 to December 3st,
2014, Approximately 43,601 Photos.

Description: Electronic file (eService)
Copyright Claimant: Elliot McGucken. Address: 817 Levering Ave., Apt. 14, Los Angeles, CA, 90024,
United States.
Date of Creation: 2014
Date of Publication: 2014-01-01
Nation of First Publication: United States
Authorship on Application: 45SURF Hero's Odyssey Mythology, pseud. of Elliot MceGucken (author of

pseudonymous work); Domicile: United States: Citizenship: United States.
Authorship: photograph.

Rights and Permissions: Elliot McGucken, $17 Levering Ave., Apt. 14, Los Angeles, CA, 90024, United
States, (310) 806-3647, (310) 806-3647, goldennumberratio@ gmail.com

 

 

 

 

 

 

 

 

 

Names: McGucken, Elliot
45SURF Hero's Odyssey Mythology, pseud.
<q previous||} next > |
= Save, Print and Email (Help Page) =
[Select Download Format Full Record | | Format for PrinvSave | %

IMAGE #5.
VA0002089213 / 2018-02-19

hitps:/outlook.office365.com/owa/?realm=vondranlegal.com&exsvunl=1 &ll-cc=1033&modurl=0 29/35
101139

 
    

2011 ~2-22-Pretty-Swimsuit-Biki ni-Model-Goddess-54681 40207-m.jpg

VA0002089213 / 2018-02-19

https://oullook.office365.com/owa/?realm=vondranlegal.com&exsvurl=1 &ll-cc=1033&modurl=0

 

    

  

ase 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 23 of 39 Page ID #:40

Mail - Claims@vondranlegal.com

30/35
sonasaige 2°20-Cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 24 of 39 Page ID #:41

Mail - Claims@vondranlegal.com

 

 

[} WebVoyage Recerd View 1 x + ei - e

> G @ http s://cocatalog.loc.gov/cqi-bin/Pwe

, abrecon.cgi?vl=4&iti... oy ae ft i @
Copyright

United States Copyright Office

Search | History Titles Telaend:

  

 

 

Public Catalog

Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = McGucken Elliot

Search Results: Displaying 4 of 59 entries

 

 

~Tabaled View

2011 Group Registration Photos, Dr, Elliot McGucken 45SURF Hero's Odyssey...

Type of Work: Visual Material
Registration Number / Date: VA0002089213 / 2018-02-19
Application Title: 2011 Group Registration Photos, Dr. Elliot McGucken 45SURF Hero’s Odyssey

Mythology Fine Art Photography, published January Ist, 2011 to December 28th,
2011, Approximately 15,573 Photos. .

Title: 2011 Group Registration Photos, Dr. Elliot McGucken 45SURF Hero's Odyssey
Mythology Fine Art Photography, published January Ist, 2011 to December 28th,
2011, Approximately 15,573 Photos. .

Description: Electronic file (eService)

Copyright Claimant: Elliot McGucken. Address: 817 Levering Ave., Apt. 14, Los Angeles, CA, 90024,
United States.

Date of Creation: 2011
Date of Publication: 2011-01-01
Nation of First Publication: United States

Authorship on Application: 45SURF Hero's Odyssey Mythology, pseud. of Elliot MeGucken (author of
pseudonymous work); Domicile: United States; Citizenship: United States.
Authorship: photograph.

Rights and Permissions: Elliot McGucken, 817 Levering Ave., Apt. 14, Los Angeles, CA, 90024, United
States, (310) 806-3647, (310) 806-3647, goldennumberratio@gmail.com
Names: McGucken, Elliot
45SURF Hero's Odyssey Mythology, pseud.

@ Previous|] next [>

 

 

 

 

 

 

 

 

 

 

 

= = Save, Print and Email (Help Page) abitea too
Select Download Format) Full Record _¥ || Format for PrintSave | .
‘ q ! a ,

IMAGE #6.

https://oullook.office365.com/owa/?realm=vondranlegal.com&exsvurl=1&ll-cc=1033&modurl=0 31/35

 
Cage 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 25 of 39 Page ID #:42
10/13,

Mail - Glains@vondranlegal.com

VA0002089200 / 2018-02-19

   

ae ha
Ps

2014-9-14-Sony-A7R-RAW-Photos-of

https:/foutlook.office365.com/owa/?realm=vondranlegal.com&exsvurl=1 &ll-cc=1033&medurl=0

 

PETTY
-Tall-Thin-Pretty-Blond-Bikini-15047063020-m.jpg .

32/35
4004 Age 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 26 of 39 Page ID #:43
3

Mail - Claims@vondranlegal.com

- x
[} WebVoyage Record View 1 x +f A

C a hitps://cocatalog.Joc.gov/cai-bin/Pwebrecon.cgi?vi=7eti... ¥¥ a 7 a @

Copyright

OTE a eee

    

Help eerie cee Sit Start OVer

 

Public Catalog

Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = McGucken Elliot

Search Results: Displaying 7 of 59 entries
<] provious| next [>

 

 

 

 

 

 

 Laboled View =

2014 Group Registration Photos, Dr, Elliot MeGucken 45SURF Hero's Odyssey...

Type of Work: Visual Material
Registration Number / Date: VA0002089200 / 2018-02-19
Application Title: 2014 Group Registration Photos, Dr. Elliot McGucken 45SURF Hero's Odyssey

Mythology Fine Art Photography, published January Ist, 2014 to December 3 Ist,
2014, Approximately 43,601 Photos.

Title: 2014 Group Registration Photos, Dr. Elliot McGucken 45SURF Hero’s Odyssey
Mythology Fine Art Photography, published January Ist, 2014 to December 3 Ist,
2014, Approximately 43,601 Photos.

Description: Electronic file (eService)
Copyright Claimant: Elliot McGucken. Address: $17 Levering Ave., Apt. 14, Los Angeles, CA, 90024.
United States.
Date of Creation: 2014
Date of Publication: 2014-01-01

Nation of First Publication: United States

Authorship on Application: 45SURF Hero's Odyssey Mythology. pseud. of Elliot McGucken (author of
pseudonymous work); Domicile: United States: Citizenship: United States.
Authorship: photograph.

Rights and Permissions: Elliot McGucken, $17 Levering Ave., Apt. 14, Los Angeles, CA, 90024, United

States, (310) 806-3647, (310) 806-3647, goldennumberratio@ gmail.com

Names: McGucken, Elliot
45SURF Hero's Odyssey Mythology, pseud,

I<] previous

[ Save, Print and Email (Help Page) —

[Select Download Format! Full Record ¥ | Format for PrinvSave |

 

 

IMAGE #7,
VA0002089213 / 2018-02-19

https://outlook. office365.com/awa/?realm=vondranlegal.com&exsvurl=1 &ll-cc=1033&modurl=0 33/35

 
sonsagge 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 27 of 39

Mail - Claims@vondranlegal.com

Page ID #:44

 

-Redhea Model-Goddess-6096189129-m,jpg
VA0002089213 / 2018-02-19

https://outlook.office365.com/owa/?realm=vondranlegal.com&exsvun=1&ll-cc=1033&modurl=0

 

34/35
s0nseGge 2:20-Ccv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 28 of 39 Page ID #:45

Mail - Clains@vondranlegal.com
[} WebVoyage Record View 1 x + = Oo A
C a https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgitvi=4&ti.. xe ako bE cy :

Copyright

United States Copyright Office

Help etre |] ere eae Titles Start Over

 
     

Public Catalog

Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = McGucken Elliot
Search Results: Displaying 4 of 59 entries

 

2011 Group Registration Photos, Dr. Elliot MeGucken 45SURF Hero's Odyssey...

Type of Work: Visual Material
Registration Number / Date: VA0002089213 / 2018-02-19
Application Title: 2011 Group Registration Photos, Dr. Elliot McGucken 45SURF Hero's Odyssey

Mythology Fine Art Photography, published January Ist, 2011 to December 28th,
2011, Approximately 15,573 Photos. .

Title: 2011 Group Registration Photos, Dr. Elliot McGucken 45SURF Hero's Odyssey
Mythology Fine Art Photography, published January 1st, 2011 to December 28th,
2011, Approximately 15,573 Photos. .

Description: Electronic file (eService)

Copyright Claimant: Elliot McGucken. Address: $17 Levering Ave., Apt. 14, Los Angeles, CA, 90024,
United States.

Date of Creation: 2011
Date of Publication: 2011-01-01
Nation of First Publication: United States

Authorship on Application: 45SURF Hero’s Odyssey Mythology, pseud. of Elliot McGucken (author of
pseudonymovus work); Domicile: United States; Citizenship: United States.
Authorship: photograph.
Rights and Permissions: Elliot McGucken, 817 Levering Ave., Apt. 14, Los Angeles, CA, 90024, United
States, (310) 806-3647, (310) 806-3647, goldennumberratio@gmail.com

Names: McGucken, Elliot
45SURF Hero's Odyssey Mythology, pseud.

Save, Print and Email (Help Page)

 

 

 

 

 

 

* a = r: 1 ,

 

Thanks & Best,

Elliot

https://oullook.office365.com/owa/?realm=vondranlegal.com&exsvurl=1&ll-cc=1033&modurl=0 35/35

 
Case 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 29 of 39 Page ID #:46

EXHIBIT “C”
Case 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 30 of 39 Page ID #:47

CREDIT CARD PAYMENT AUTHORIZATION FORM

Filet 920

Please sign and complete this form to authorize The Law Offices of Steven C. Vondran,
PC. (“Vondran Legal”) (hereinafter “LAW FIRM”) to make the agreed upon credit or

debit card payment to settle this matter in accordance with the signed Settlement
Agreement which is incorporated herein by reference.

AMOUNT: The Settling Party, by signing below, agrees to pay the settlement amount of
$50,000.00 (Fifty Thousand Dollars) and by signing this form you give us express

permission to immediately bill your credit/debit card or bank account card for the amount
indicated above.

PAYMENTS: If the Settlement Agreement has permitted payments, by signing below
you agree that we may charge you card below on the date the settlement payment is due.

CREDIT CARD INFORMATION

Full Name as it appears on your card:

Card Type (Circle One): VISA | MASTERCARD | DISCOVER | AMEX
Credit Card #:

Expiration Date:

CCV (Security Code):

Billing Address:

 

 

 

AUTHORIZATION

1 hereby authorize LAW FIRM to automatically bill my account as per the terms of the
Settlement Agreement. I certify that I am an authorized user of this credit card and that I
will not dispute the payment with my credit card company; so long as the transaction(s)
corresponds to the terms of the Settlement Agreement.

 

 

 

 

Signature: Date:
Print Name:
Title:
Company:
FACSIMILE / EMAIL

You may fax this page to (888) 551-2252 (no cover page is needed) or email to

claims(@vondranlegal.com. If you have any questions or issues please call us at (877)
276-5084.
Case 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 31 0f 39 Page ID #:48

EXHIBIT “D”
Case 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 32 of 39 Page ID #:49

CONFIDENTIAL SETTLEMENT AGREEMENT
AND RELEASE OF CLAIMS

This Confidential Settlement Agreement and Conditional Release of Claims with grant
of retroactive license (“Settlement Agreement”) is entered into by and between the following
parties (“Parties”): Elliot MeGucken Fine Art Photography (“Photographer”), on the one
hand, and Gifts Delight, LLC, Igor Flomin and Joseph Flomin (“Settling Party”)

File# 920

RECITALS

A. Photographer has alleged infringement of his copyrighted photos and/or images
due to having one or more of his photos being used on a business website without consent.

B. Settling Party did not have a valid license allowing reproduction or public
display of such photo(s) on their website.

C. Through this Settlement Agreement, the Parties desire to fully and finally resolve
all claims that were made, or could have been made, or could be made in the future, related to
this alleged infringement.

D, Photographer represents and warrants that it has the exclusive rights to the
photo(s) at issue and has the sole authority to settle this claim, release Settling Party, and to
issue and grant a retroactive license.

NOW, THEREFORE, for valuable consideration, receipt of which is hereby
acknowledged, the Parties agree as follows:

1. Terms and Conditions.

a. Settlement Amount: Following the execution and return of this Settlement
Agreement, Defendants agree to pay the total sum (“Settlement Amount”) of Fifty Thousand
Dollars ($50,000.00) in Settlement of all claims brought or that could have been brought against
Settling Party in regard to any alleged photo infringement to remedy past unlicensed usage. In
that regard, upon receipt of payment Photographer grants Settling Party a non-exclusive, non-
sublicensable, and non-assignable retroactive license with the term commencing from the date
of the original infringement to the effective date of this agreement. Photographer, however,
retains all legal rights of ownership and all copyrights in said photo(s).

ANY BREACH OF THIS AGREEMENT WILL RESULT IN COPYRIGHT HOLDER
RETAINING ALL LEGAL RIGHT INCLUDING THE RIGHT TO SUE FOR
INFRINGEMENT.

p> >>>

>>>>>

Filett 920
Case 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 33 of 39 Page ID #:50

b. Payment instructions: Payment may be made by either (a) filling out and
returning the attached credit authorization form by facsimile to (888) 551-2252, or (b) sending

a check or money order made payable to “Vondran Legal, Client Trust Account’ and mailed
within 7 business days to:

The Law Offices of Steven C. Vondran, P.C.
One Sansome, Suite 3500
San Francisco, CA 94104
Attn: Copyright Claims

Make sure to note - File# 920

c. Tax Implications: Settling Party acknowledges that Photographer nor any
representatives or attorneys of Photographer have made any promise, representation or

warranty, express or implied, regarding the tax consequences of any consideration paid pursuant
to this Settlement Agreement.

2. Mutual Release of Claims by Parties. The Parties, on behalf of themselves and their
predecessors, successors, heirs, assigns, agents, representatives, partners, and attorneys (if any),
hereby release and forever irrevocably and unconditionally releases, remises, acquits and
discharges the other and its predecessors, successors, heirs, assigns, agents, employees (past or
present) representatives, partners, and attorneys (“Releasees”) of and from any and all claims,
controversies, damages, causes of action, liabilities, obligations, costs, losses, demands or
damages of any nature whatsoever and character of any kind, at law or in equity, based in tort,
contract or other legal or equitable theory, past present or future, known or unknown, suspected

or unsuspected, now owned or hereafter acquired arising out of, relating to or connected with
the alleged infringement(s) at issue.

3. Inclusions in Release. The release of claims in paragraph 2 of this Settlement
Agreement shall include the release for: (1) all photos copyrighted by Photographer, whether
known and unknown up through the effective date of this Settlement Agreement, (2) any
obligation, event, matter, claim, occurrence, damage or injury relating to the dispute identified
herein and in the recitals above (which are incorporated herein by reference); and (3) any
promises, representations, warranties and inducements made to the Parties prior to the execution
of this Settlement Agreement which are not embodied herein; and (4) any conduct by The
Parties or its Releasees that precedes the execution of this Settlement Agreement.

4. Waiver of Unknown Claims. As to all matters being released pursuant to the terms
hereof, Settling Party hereby waives any and all rights which they may have under the
provisions of California Civil Code § 1542 or under any comparable federal or state statute or
rule of law. California Civil Code § 1542 provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT
TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE WHICH IF KNOWN BY HIM OR
HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.

File# 920

 
Case 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 34o0f 39 Page ID#:51

Settling Party acknowledges that they have read all of this Settlement Agreement,
including the above Civil Code section, and fully understand both this Settlement Agreement
and Release and the Civil Code section. Settling Party expressly waives any benefits and rights
granted pursuant to Civil Code section 1542.

5. No Acknowledgment of Liability. The Parties to this Settlement Agreement understand
and agree that all claims made by the parties in connection with the matters which are the subject
of this Settlement Agreement are disputed and each party hereto agrees that this settlement and

Settlement Agreement shall not be treated or characterized as an admission of liability or
responsibility,

6. Covenant Against Future Action. The Parties hereto covenant and agree never to
commence or prosecute any action or other proceeding based on any of the matters that have
been released pursuant to the terms of this Settlement Agreement.

7. Reliance on Own Judgment. The Parties to this Settlement Agreement understand and
accept the risk that facts with respect to which this Settlement Agreement is executed may later
be found to be other than true or that such facts may be different from the facts now believed
to be true and each party hereto is relying on their own judgment in entering into this Settlement
Agreement. This Settlement Agreement shall be and shall remain effective despite any such

untruth or difference, except as to any representation expressly made in this Settlement
Agreement,

8. Authority to Execute, The Parties to this Settlement Agreement represent and warrant
that they have the sole right and exclusive authority to execute and enter into this Settlement
Agreement and receive the consideration therefor, and that no party has sold, assigned,
transferred, conveyed or purported to sell, assign, transfer or convey, or otherwise dispose of,
any claim or demand relating to any matter covered by this Settlement Agreement.

9. Binding Effect. The Parties to this Settlement Agreement expressly covenant and agree
that this Agreement shall inure to the benefit of, and be binding upon, their respective heirs,
successors and assigns.

10. Parties to Bear Own Fees. The Parties to this Settlement Agreement shall each bear
their own costs, fees and expenses incurred in connection with the negotiation and preparation
of this Agreement and in connection with resolving this dispute.

11, Execution of Documents. The Parties to this Settlement Agreement agree to execute

any and all documents reasonably necessary to effectuate the terms, conditions, purposes and
aims of this Settlement Agreement.

12, Partial Invalidity. In the event that any provision of this Settlement Agreement shall in
any respect be declared invalid, illegal or unenforceable, such invalidity, illegality, or
unenforceability shall not affect any other term or condition of this Settlement Agreement, and
this Settlement Agreement shall be interpreted as though such invalid, illegal and unenforceable
term or condition was not a part hereof.

13. Understanding of Settlement Agreement. The Parties hereto each affirm and

acknowledge that they have read this Settlement Agreement and have had the opportunity to
have it fully explained by counsel of choice, that they fully understand and appreciate the words

File# 920
Case 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 35 of 39 Page ID #:52

and terms used in this Settlement Agreement, as well as the effect of those words and terms,
and further understand that this is a final compromise, release, and settlement of the matters
released herein. Each party and his/its attorney have carefully and fully reviewed this
Settlement Agreement and has revised, or has had the opportunity to revise, this Settlement
Agreement, Accordingly, the normal rule of construction to the effect that any ambiguities are

to be resolved against the drafting party shall not be utilized in the interpretation of this
Settlement Agreement.

14, Entire Agreement. This Settlement Agreement constitutes the entire agreement between
the Parties with reference to the subject matter hereof, and supersedes all prior agreements,
understandings, negotiations, and discussions, whether oral or written, of the Parties. There are

no representations, warranties, covenants, or undertakings other than those expressly set forth
in this Settlement Agreement.

15. Atlomeys’ Fees. In the event that suit is brought to enforce or interpret any part of this
Settlement Agreement, the prevailing party in such suit shall be entitled to recover their
reasonable costs and attorneys’ fees in an amount to be fixed by the Court. By signing below,
the Parties agree that any disputes shall be governed by California law regardless of any choice
of law conflicts that may exist, and each agrees to jurisdiction of the California Courts with
venue in San Francisco, California and agrees not to challenge jurisdiction.

16. Counterparts and Executed Duplicate. This Settlement Agreement may be executed in
counterpart and by facsimile, all such signed counterparts shall together constitute a single

agreement, and an executed duplicate of this Settlement Agreement shall be as effective for all
purposes as an original.

17. Confidentiality, Each of the Parties will maintain in confidence, the terms of this
Agreement, except as otherwise provided below. It is not a violation of this confidentiality
provision for any of the Parties to say that this dispute has been “resolved,” or “settled” but
neither of the Parties may state or disclose anything about the terms of this settlement or this
Settlement Agreement other than that which is reasonably consistent with the foregoing. Any
party may, without violating the terms of this provision, disclose the amount of this settlement
to the party’s attorney, tax preparer, accountant, officers, directors, employees, spouse, parents,
domestic partner, or as otherwise required by law. If any party makes a disclosure under this
paragraph, the party will advise the individual receiving the disclosure of the confidentiality
restrictions and will ask the individual receiving the confidential information to abide by these
restrictions.

18. Mutual Non-disparagement. The Parties agree that they will not make any written or
oral statement concerning the other Party which they know or reasonably should know is both
untrue and disparaging.

>>> >>

>>>>>

File# 920
Case 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 36 of 39 Page ID #:53

IN WITNESS WHEREOF, the undersigned to hereby execute this Agreement effective
as of the date of the last party to sign below.

 

 

“SETTLING PARTY”
Dated: 2018
Gifts Delight, LLC
“PHOTOGRAPHER”
Dated: October 13th, 2018 ——_

 

 

Steven C, Vondran, Esq.
Attorney in Fact for Photographer

File# 920
Case 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 37 of 39 Page ID #:54

POTENTIAL PENALTIES AND DAMAGES IN COPYRIGHT
INFRINGEMENT CASES

§ 504. Remedies for infringement: Damages and profits

 

(a) In General. — Except as otherwise provided by this title, an infringer of copyright is liable
for either —

(1) the copyright owner's actual damages and any additional profits of the infringer, as provided
by subsection (b); or

(2) statutory damages, as provided by subsection (c).

(b) Actual Damages and Profits. — The copyright owner is entitled to recover the actual
damages suffered by him or her as a result of the infringement, and any profits of the infringer
that are attributable to the infringement and are not taken into account in computing the actual
damages. In establishing the infringer's profits, the copyright owner is required to present proof
only of the infringer's gross revenue, and the infringer is required to prove his or her deductible
expenses and the elements of profit attributable to factors other than the copyrighted work.

(c) Statutory Damages. —

(1) Except as provided by clause (2) of this subsection, the copyright owner may elect, at any
time before final judgment is rendered, to recover, instead of actual damages and profits, an
award of statutory damages for all infringements involved in the action, with respect to any one
work, for which any one infringer is liable individually, or for which any two or more infringers
are liable jointly and severally, in a sum of not less than $750 or more than $30,000 as the court

considers just. For the purposes of this subsection, all the parts of a compilation or derivative
work constitute one work.

(2) In a case where the copyright owner sustains the burden of proving, and the court finds, that
infringement was committed willfully, the court in its discretion may increase the award of
statutory damages to a sum of not more than $150,000. In a case where the infringer sustains the
burden of proving, and the court finds, that such infringer was not aware and had no reason to
believe that his or her acts constituted an infringement of copyright, the court in its discretion
may reduce the award of statutory damages to a sum of not less than $200. The court shall remit
statutory damages in any case where an infringer believed and had reasonable grounds for
believing that his or her use of the copyrighted work was a fair use under section 107, if the
infringer was: (i) an employee or agent of a nonprofit educational institution, library, or archives
acting within the scope of his or her employment who, or such institution, library, or archives
itself, which infringed by reproducing the work in copies or phonorecords; or (ii) a public
broadcasting entity which or a person who, as a regular part of the nonprofit activities of a public
broadcasting entity (as defined in section 118(f)) infringed by performing a published
nondramatic literary work or by reproducing a transmission program embodying a performance
of such a work.
Case 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 38 of 39 Page ID #:55

(3) (A) In a case of infringement, it shall be a rebuttable presumption that the infringement was
committed willfully for purposes of determining relief if the violator, or a person acting in
concert with the violator, knowingly provided or knowingly caused to be provided materially
false contact information to a domain name registrar, domain name registry, or other domain

hame registration authority in registering, maintaining, or renewing a domain name used in
connection with the infringement.

(B) Nothing in this paragraph limits what may be considered willful infringement under this
subsection.

(C) For purposes of this paragraph, the term “domain name” has the meaning given that term in
section 45 of the Act entitled “An Act to provide for the registration and protection of trademarks
used in commerce, to carry out the provisions of certain international conventions, and for other

purposes” approved July 5, 1946 (commonly referred to as the “Trademark Act of 1946”; 15
OS8.C, 112%),

(d) Additional Damages in Certain Cases. — In any case in which the court finds that a
defendant proprietor of an establishment who claims as a defense that its activities were exempt
under section 110(5) did not have reasonable grounds to believe that its use of a copyrighted
work was exempt under such section, the plaintiff shall be entitled to, in addition to any award of
damages under this section, an additional award of two times the amount of the license fee that
the proprietor of the establishment concerned should have paid the plaintiff for such use during
the preceding period of up to 3 years.
Case 2:20-cv-04720-ODW-PLA Document 1-2 Filed 05/27/20 Page 39 of 39 Page ID #:56

ay io 59 Intellectual Property | Software
‘Sieve@yondranlegal.com

Est. 2004-

 

THE LAW OFFICES OF STEVEN G. VonprRan, P.C.

CONFIRMATION OF REPRESENTATION
POWER OF ATTORNEY

RE: Elliot MeGucken Fine Art Photography
To Whom It May Concem:

Please be advised that the undersigned has retained The Law Offices of Steven C. Vondran, RC its
legal counsel, staff and agents (hereinafter “LAW FIRM”) fo represent meas legal counsélregarding
alleged copyright infringement relating to what { believe is an unauthorized use.of my photography.
LAW FIRM has the full power, right and authority to take any necessary action in tegatd ‘to-purusing
inftingement actions including but not limited to negotiating a settlement and pursuing available
legal remedies.

All communications in regard to any or my photograph(s) and/or my case shalt be. discusséd iwith
and directed to LAW FIRM at cleims@vondranlégal com oras the may otherwise direct.

    

The undersigned hereby grants this right and authority to LAW FIRM:

Cet WM sucham, 8/3/20 18

Mr. Elliot McGucken Date
Elliot McGucken Fine Art Photography

 

LAW FIRM

  
 

 

rs Déte

(Me, Steven © Vondian, Hag.
The Law: Offices of Steven.C. Vondran, B.C.

 

~Phoanix: 2678 £, Gamelback Road, Suile 700, Proonix, Aizana 86016 | Bevery Hillst5701 Wilshire Blvd, Sule 1000, Bevo hile CA SORE.
Newport Beach: 620 Newport Cir, Drive, Suite 1100, Newpdit Beach, CA 92660 [Say Diégo! 8880 Ria San Diego Drive, 8" Flaor, San Diego, CA 62106
. et ‘San Francisco, One Sansone Sireet, Suite 8600, San. Frenglsca,.GA 84104

7

Vniny.Vordranegeleom . Phone; (677) 276-5084 Fax! (ae) 551.2252

 
